Citation Nr: 0901566	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  96-51 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for lumbar 
strain.

2.  Entitlement to service connection for hepatitis, 
including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Ms. Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from July 
1966 to July 1969 and from April to December 1971.  

This appeal to the Board of Veterans' Appeals (Board) is from 
December 1993, January 1996 and July 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The veteran testified at hearings at the RO in September 
1993, August 1996, and November 1997.  He testified at an 
additional hearing in Washington, DC, in March 1998 and more 
recently at a video-conference hearing in May 2003 before a 
Veterans Law Judge (VLJ) of the Board that has since retired.

In an April 2006 letter, VA advised the veteran that the VLJ 
who had presided over the March 1998 and May 2003 hearings 
was no longer employed by the Board.  So the Board indicated 
the veteran could have another hearing before a different VLJ 
who will ultimately decide this appeal.  But in a May 2006 
response, the veteran indicated he did not want another 
hearing.

In July 2006, the Board remanded the claim for service 
connection for hepatitis to the RO, via the Appeals 
Management Center (AMC), for additional development and 
consideration.  In May 2008, the AMC issued a supplemental 
statement of the case (SSOC) continuing to deny this claim 
and returned the file to the Board for further appellate 
review.

In that same July 2006 decision, the Board denied the 
veteran's claim for a rating higher than 20 percent for his 
service-connected lumbar strain.  He appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC/Court).  In an April 2008 Order, granting a 
joint motion, the CAVC vacated the Board's decision and 
remanded this case to the Board for further development and 
readjudication in compliance with directives specified in the 
April 2008 joint motion.  

To comply with the CAVC mandates, the Board in turn is 
remanding the claim for an increased rating for lumbar strain 
to the RO via the AMC for further development and 
consideration.  However, the Board is going ahead and 
deciding the claim for service connection for hepatitis.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and, 
therefore, is presumed to have been exposed to Agent Orange 
or other herbicides while there.  

2.  However, the veteran does not have hepatitis B or C.  
Moreover, there is no competent or credible evidence 
attributing a current hepatitis condition to his active 
military service, including to herbicide exposure in Vietnam.


CONCLUSION OF LAW

The veteran does not have hepatitis that was incurred in or 
aggravated during service or that may be presumed to have 
been incurred in service, including due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
September 2004 and July 2006.  These letters informed him of 
the evidence required to substantiate his claim, and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the July 2006 letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim.  And of equal or even 
greater significance, after providing that additional Dingess 
notice, the RO went back and readjudicated the veteran's 
claim in the May 2008 SOC - including considering any 
additional evidence received in response to that additional 
notice.  See again, Mayfield IV and Prickett, supra.  
So the timing defect in the notice has been rectified.  It 
follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO/AMC obtained his service treatment records 
(STRs), service personnel records (SPRs), VA and private 
treatment records, and arranged for a VA compensation 
examination for a medical nexus opinion concerning the nature 
and etiology of his claimed hepatitis - including, 
in particular, in terms of whether it is attributable to his 
military service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Therefore, the Board is satisfied the RO/AMC made reasonable 
efforts to obtain any identified medical records.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for 
Hepatitis, Including Due to Herbicide Exposure

The veteran contends he developed hepatitis from military 
service in Vietnam, as a result of exposure to herbicide 
exposure.  See March 1997 claim and October 1997 supporting 
statement.  The veteran's SPRs, including his DD Form 214, 
confirm he served in Vietnam during the Vietnam era, so it is 
presumed he was exposed to an herbicide agent - such as the 
dioxin in Agent Orange, while there.  
38 C.F.R. § 3.307(a)(6), 3.313(a).

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in or aggravated by service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran 
does not have a disease listed at 38 C.F.R. § 3.309(e), he or 
she is presumed to have been exposed to herbicides if he or 
she served in Vietnam between January 9, 1962, and 
May 7, 1975, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
To warrant service connection, Type II diabetes mellitus may 
manifest at any time after service.  38 C.F.R. § 
3.307(a)(6)(ii).

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994).  

Unfortunately, most fatal to this claim is that there simply 
is no medical evidence confirming the veteran has current 
disability from hepatitis.  As mentioned, proof of current 
disability is perhaps the most fundamental requirement for 
establishing entitlement to service connection.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation only may be awarded to 
an applicant who has disability on the date of his 
application, not for past disability).  Importantly, there is 
medical evidence of record specifically discounting the 
notion that he currently has this disability.  And although 
VA treatment records contain some diagnoses for both 
hepatitis C and hepatitis B, these records are inconsistent 
at best, undercutting his claim.  Indeed, a November 2001 VA 
discharge summary reveals he was incorrectly diagnosed with 
hepatitis C in July 1996, and instead diagnosed him with 
hepatitis B.  

Significantly, though, after reviewing the claims file, the 
February 2008 VA compensation examiner concluded the veteran 
does not currently have, nor has he ever had, hepatitis.  
Upon confirmation testing, the examiner found that he 
specifically has had neither hepatitis B nor hepatitis C.  
The examiner discounted previous positive screenings for 
hepatitis as false-positive results.  Thus, absent evidence 
of a current disability in the way of a medical diagnosis 
confirming the veteran has hepatitis, service connection for 
this condition cannot be granted.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (indicating that, in the absence of 
proof of a current disability, there can be no valid claim 
since service connection presupposes a current diagnosis of 
the condition claimed).  

It logically follows that, without this necessary diagnosis, 
there can be no possible linkage to his military service - 
including even to his presumed exposure to Agent Orange in 
Vietnam.  That notwithstanding, in proceeding with further 
consideration of this claim the Board will assume - but 
merely for the sake of argument - that the veteran 
does currently have hepatitis.  The Board must then determine 
whether he is entitled to presumptive service connection 
pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6) 
for veterans presumed exposed to herbicides, as well as 
whether he is entitled to service connection on a direct 
incurrence basis.  Combee, 34 F.3d at 1043.  And his claim 
would fail in these two respects, as well.

First, hepatitis is not on the list of diseases associated 
with herbicide exposure for purposes of the presumption.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  And there is no 
competent evidence of record diagnosing another related 
disease that might otherwise warrant presumptive service 
connection due to herbicide exposure.  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
especially Agent Orange, is not for application in this case 
even assuming this alternative scenario.  

Second, if the claimed disease is not one of the presumptive 
diseases listed in 38 C.F.R. § 3.309(e), but exposure to an 
herbicide is presumed or proven by the evidence, as is the 
case here, the veteran may establish service connection for 
the disease by (1) showing that the disease actually occurred 
in service; or (2) at least theoretically, by submitting 
medical evidence of a nexus between the disease and his 
exposure to herbicides during military service.  Combee, 
34 F.3d 1043-1044.  The Court has specifically held that the 
provisions set forth in Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 
12 Vet. App. 164, 167 (1999).  

Here, though, the Board finds that service connection is also 
not warranted on a direct incurrence basis for the claimed 
hepatitis disorder, to include as due to herbicide exposure.  
In this respect, even though the veteran is presumed exposed 
to a toxic herbicide as a result of his service in Vietnam 
under 38 C.F.R. § 3.307(a)(6), importantly, there is no 
medical evidence of a nexus (i.e., link) between this 
condition and his military service, to include exposure to 
herbicides in Vietnam.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
(November 30, 1998).  In that regard, his July 2006 answers 
to a hepatitis risk factors questionnaire revealed high risk 
sexual activity as a possible source for hepatitis, although 
it is unclear whether that occurred during service.  He also 
testified at his May 2003 personal hearing that he may have 
contracted hepatitis C by contact with the blood of a friend 
during the Vietnam War, who was fatally shot in the head 
during combat.

Nonetheless, his STRs are completely unremarkable for any 
complaint, treatment, or diagnosis of hepatitis or liver 
disorder during service.  Significantly, the September 1971 
separation examiner found no pertinent abnormalities upon 
clinical evaluation.  And although the veteran complained of 
"stomach, liver, or intestinal trouble," the examiner only 
noted chronic indigestion of his gastrointestinal tract.  
Similarly, the prior June 1969 separation examination report 
was also unremarkable for any pertinent abnormalities upon 
clinical evaluation.  So, in the absence of any indication of 
any hepatitis in service, his STRs provide highly probative 
evidence against his claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).  

In addition, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative (persuasive) opinion on a medical matter, 
especially the existence and etiology of hepatitis, including 
due to Agent Orange exposure.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, his personal opinion that he has hepatitis 
as a result of his military service, and in particular Agent 
Orange exposure, is not a sufficient basis for awarding 
service connection.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the service 
connection claim for hepatitis, on either a direct or 
presumptive basis.  Accordingly, there is no reasonable doubt 
to resolve in the veteran's favor, and his claim must be 
denied.  38 U.S.C.A. § 5107; 38 CFR § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim for service connection for hepatitis, including due 
to Agent Orange exposure, is denied.  



REMAND

Before addressing the remaining claim on appeal, the Board 
finds that additional development is required.  

The April 2008 CAVC-granted joint motion indicates the Board 
needs to provide sufficient reasons and bases in making its 
determination with respect to the veteran's claim for a 
higher rating than 20 percent for his service-connected 
lumbar strain.  Gilbert v. Derwinski, 1 Vet App 49 (1990).  
Accordingly, the joint motion states the Board must consider 
the applicability of staged ratings as per Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

In that regard, with respect to the claim for his lumbar 
strain, he is not appealing his initial rating assigned in a 
previous rating decision, so the present level of disability 
is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  However, that said, the CAVC recently held that 
in determining the "present level" of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed-i.e., November 1991, until VA makes a final decision 
on the claim.  See Hart, supra.  See also 38 U.S.C.A. 
§ 5110(b)(2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o)(2) (2008).  

In making a determination as to "staged ratings" under 
Hart, the Board notes that this appeal has been ongoing for 
several years, and so, the Board also finds that another VA 
examination is needed to determine the current severity of 
the veteran's low back disability.  His last VA examination 
was in October 2004, so over four years ago.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (the CAVC determined the 
Board should have ordered a contemporaneous examination of 
the veteran because a 23-month old exam was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see also Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  

Also on remand, the AMC needs to send the veteran a VCAA 
notice letter apprising him of the disability rating and 
downstream effective date elements of his claim, as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
As well, the AMC needs to send the veteran a VCAA notice 
letter complying with another recent precedent decision, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the claim for a rating higher than 20 percent 
for lumbosacral strain is REMANDED for the following 
development and consideration:  

1.  Send the veteran a VCAA notice letter 
complying with the recent CAVC case of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise him concerning 
the elements of a disability rating and an effective 
date.

Also provide the veteran corrective VCAA notice for an 
increased rating for his service-connected lumbar 
disorder, consistent with the recently articulated 
requirements of Vazquez-Flores, 22 Vet. App. 37.  In 
this regard, notify him that to substantiate his claim 
for a higher rating, he must provide, or ask VA to 
obtain, medical or lay evidence showing a worsening or 
increase in severity of this disability and the effect 
the worsening has on his employment and daily life.  
Examples of the types of medical and lay evidence that 
he may submit should also be indicated.

The letter should indicate, as well, that a disability 
rating will be determined by applying the relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from zero percent to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life.

2.	Ask the veteran whether he has received any 
additional treatment for his lumbar strain since the 
most recent SSOC, issued in September 2005.  If he has, 
obtain these additional records.  

3.	Subsequent to obtaining any additional evidence, 
schedule the veteran for an appropriate VA examination 
to assess the current severity of his low back disorder.  
He is hereby advised that failure to report for his 
scheduled VA examination, without good cause, may have 
adverse consequences on this claim.  The examination 
should include any diagnostic testing or evaluation 
deemed necessary.  The claims file, including a complete 
copy of this remand, must be made available for review 
of the veteran's pertinent medical history.

4.	Then readjudicate the claim in light of any 
additional evidence.  If the claim is not granted to the 
veteran's satisfaction, send him another SSOC and give 
him an opportunity to respond to it before returning the 
file to the Board for further appellate consideration.



The purpose of this REMAND is to obtain additional 
development and to comply with an order of the CAVC.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


